DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Patrick Sheldrake on July 15, 2022.
The application has been amended as follows: 
In claim 7, last line:
Replace “,” with -- . --.
In claim 13, last line:
Replace “transmitter” with -- antenna --.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method for determining parameters associated with bale charges formed within agricultural balers, the method comprising:….determining, with one or more computing devices, at least one wave-related property associated with the microwave signals as transmitted through the charge of crop material or into the wall of the pre-compression chamber; and estimating, with the one or more computing devices, a filling degree of at least a portion of the pre-compression chamber based at least in part on the at least one wave-related property associated with the microwave signals, in combination with the rest of the claimed limitations.
Claim 11 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a system for determining parameters associated with bale charges formed within an agricultural baler, the system comprising:… a controller configured to: determine at least one wave-related property associated with the microwave signals as transmitted through the charge of crop material or into the wall of the pre-compression chamber; and estimate a filling degree of at least a portion of the pre-compression chamber based at least in part on the at least one wave-related property associated with the microwave signals, in combination with the rest of the claimed limitations.
2018/0332773 A1 to Roberts discloses a baler having a near infrared sensor located on a side of a pre-compression chamber to determine a quality of constituents including net energy, dry matter, and moisture. 
US 2018/0084730 A1 to Younk et al. discloses a baler having a microwave sensor for density measurement. 
None of the prior art of record teaches a controller configured to: determine at least one wave-related property associated with the microwave signals as transmitted through the charge of crop material or into the wall of the pre-compression chamber; and estimate a filling degree of at least a portion of the pre-compression chamber based at least in part on the at least one wave-related property associated with the microwave signals. Therefore, it is concluded by the Examiner that claims 1, 11, and their dependents are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 15, 2022